EXHIBIT 32.2 SECTION 1350 CERTIFICATION In connection with the Quarterly Report of BioPharm Asia, Inc. (the"Company") on Form 10-Q for the quarter ended March 31, 2010, as filed with theSecurities and Exchange Commission on the date hereof (the "Report"), I, Wenzhong Qin, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C.Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of2002, that: (1) The Report fully complies with the requirements of section 13(a) or15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in allmaterial respects, the financial condition and results of operations of theCompany. Dated: May 17, 2010 /s/ Wenzhong Qin Wenzhong Qin Chief Financial Officer
